FINE, J.
¶ 36. (concurring). I agree that we should reverse in the interest of justice. In my view, however, *709we do not have to, and should not, decide whether the detective's asking Kenneth Davis to confirm the accuracy of what he told the officers before invoking his rights under Miranda v. Arizona, 384 U.S. 436 (1966), violated the rule in Edwards v. Arizona, 451 U.S. 477 (1981), because Davis's confirmation of the accuracy of what he told the officers was de minimis — the jury would have still heard what he told the officers even if the trial court had suppressed the detective's confirmation testimony.